Balletta, J.,
dissents and votes to affirm the order with the following memorandum: The majority seeks to disregard the extensive hearing held in this matter and substitute its own judgment for that of the Trial Judge. I respectfully disagree with the majority decision and would vote to affirm the order of the trial court which transferred custody of the two youngest children from the plaintiff to the defendant.
It would appear that the majority has assumed certain facts to be true even though they were sharply disputed at the trial. As an example, the majority suggests that the plaintiff moved the children from New Hampshire "after verbally informing the defendant that she intended to leave New Hampshire” (at 676). In fact, however, this version of the facts was sharply disputed by the defendant, who related how the plaintiff had absconded with the children in August of 1982. Moreover, the New Hampshire court, after a hearing, found the plaintiff to be in contempt for refusing to allow the defendant visitation and for removing the children from the State without consulting with the defendant first. In addition, two years later, in 1984, the New Hampshire court issued a second contempt order against the plaintiff for her continuing efforts to disturb the defendant’s "right of access to his children”. The order repeated the observation made by the New Hampshire court in 1982 that the plaintiff had "not dealt in good faith throughout this entire custody/visitation issue”.
In determining whether a custody award should be modi*683fied, the issue is whether the totality of the circumstances warrants a modification in the best interests of the child (Friederwitzer v Friederwitzer, 55 NY2d 89; Walden v Walden, 112 AD2d 1035). Since such an inquiry depends to a very great extent upon assessments of credibility of the witnesses and upon assessments of the character and temperament of the parents, the findings of the hearing court must be accorded great respect (Eschbach v Eschbach, 56 NY2d 167; see also, Matter of Irene O., 38 NY2d 776; Ira K. v Frances K., 115 AD2d 699).
In Friederwitzer v Friederwitzer (55 NY2d 89, 94, supra) the Court of Appeals provided some guidelines for determining when a modification of custody may be appropriate: "Thus, we noted that 'Paramount in child custody cases, of course, is the ultimate best interest of the child’ * * * that stability is important but the disruption of change is not necessarily determinative * * * that the desires of the child are to be considered, but can be manipulated and may not be in the child’s best interests * * * that self-help through abduction by the noncustodial parent must be deterred but even that 'must, when necessary, be submerged to the paramount concern in all custody matters: the best interest of the child’ * * * that the relative fitness of the respective parents, as well as length of time the present custody had continued, are also to be considered * * * that 'Priority, not as an absolute but as a weighty factor, should, in the absence of extraordinary circumstances, be accorded to the first custody awarded in litigation or by voluntary agreement’ * * * whereas of lesser priority will be the abduction, elopement or other defiance of legal process, as well as the preferences of the child” (citing Matter of Nehra v Uhlar, 43 NY2d 242).
Since the best interests of the children lie in being nurtured and guided by both of their natural parents (see, Daghir v Daghir, 82 AD2d 191, affd 56 NY2d 938; Twersky v Twersky, 103 AD2d 775), the noncustodial parent and his children jointly enjoy a natural right of visitation. "Indeed, so jealously do the courts guard the relationship between a noncustodial parent and his child that any interference with it by the custodial parent has been said to be 'an act so inconsistent with the best interests of the children as to, per se, raise a strong probability that the [offending party] is unfit to act as custodial parent’ ” (Daghir v Daghir, supra, at 194, quoting Entwistle v Entwistle, 61 AD2d 380, 384-385; accord, Leistner v Leistner, 137 AD2d 499).
In the instant case the trial court made a careful and *684studied review of the relevant factors (see, Eschbach v Eschbach, supra, at 174), and it is clear that there has been substantial and significant interference with the relationship between the defendant and the children by the plaintiff. The defendant proved that the plaintiff had absconded with the children, continually interfered with his visitation rights, with his mail and telephone communication with the children, that she maligned him, damaged the children’s emotional and psychological development, imbued them with an unhealthy sense of materialism and selfishness (indeed, Kendra once threatened suicide unless the father bought her a $300 pocketbook) and demonstrated contempt for the judicial process by lying to and misleading the court.
Thus, it has been shown that the plaintiff had a long and virtually uncontested history of disrupting the defendant’s visitation rights. In addition, there was ample evidence — for example, the incest article — that the plaintiff was subverting the children’s love for their father. The plaintiff was unable to produce any evidence of similar efforts on the part of the defendant. Thus, viewing the plaintiff’s actions as a whole, it is clear that there has been a change of circumstances sufficient to justify modification of the original custodial arrangement (see, Matter of Ebert v Ebert, 38 NY2d 700, 703-704).
The majority seems to find it significant that the parties had originally stipulated to award custody to the plaintiff, and that this original stipulation is therefore somehow forever written in stone. Although it has often been held that priority should be given to the first award of custody, whether made by a court or through stipulation of the parties (Friederwitzer v Friederwitzer, supra; Walden v Walden, supra), an award pursuant to a voluntary agreement between the parties is entitled to less weight than an award resulting from the trial court’s judgment (Friederwitzer v Friederwitzer, supra), since the latter represents a considered determination based upon all of the factors involved. In any event, this factor is certainly not determinative of the issue (Walden v Walden, supra), especially in a case such as this where the plaintiff shows such a contemptuous disregard for the agreement and for court orders. Indeed, the testimony at the hearing was to the effect that when the plaintiff moved to New York with the children, she told the defendant that the visitation agreement no longer applied.
In addition, the majority refers to the apparent preferences of the children to reside with their mother, as stated in the in camera interviews. While the expressed preference of a child *685is a factor to be considered (Eschbach v Eschbach, supra), it is obvious from the transcript of the in camera interviews that the children were coached to say they wanted to remain with the mother. For example, Kevin told the Trial Judge that he took seriously his grandmother’s statement that if he went to his father’s, she would never see him again. Indeed, the plaintiffs own expert testified that Kendra would now do or say anything just to achieve her own ends, and acknowledged the possibility that she might have been "programmed” to prefer her mother.
The majority also places great stock in the testimony of the plaintiffs hired expert and tends to denigrate the opinions of the only experts who had dealings with both parties and the children. The plaintiffs expert examined only the plaintiff, the children and the maternal grandparents, and never examined the defendant or his current wife. Thus, the plaintiff was able to conceal vital information from him, and he was unable to substantiate many of the claims made by the plaintiff. He purportedly verified some of the claims by talking to the plaintiffs parents, a source of obviously dubious value. On the other hand, the only two individuals who were independent of the parties, Dr. Derby, a psychologist appointed by the New Hampshire court, and Mr. Bianco, the guardian ad litem appointed by the New Hampshire court, both recommended in 1985 that the defendant be given custody of the children. Both men had been appointed by the courts in 1981 and had had extensive contact with both parties and the children.
This court recently reversed a trial court order that changed custody of the four children of a marriage from the mother to the father (see, Skolnick v Skolnick, 142 AD2d 570). This court noted that there was insufficient evidence to support the conclusion that the problems surrounding the father’s visitation were entirely the mother’s fault, and ordered a second, more complete independent psychiatric evaluation of the parents. It also stated that at the new custody hearing the court should concentrate on the ultimate best interests of the children, which this court believed had not been given the appropriate consideration.
In the instant case the mother had a long, virtually uncontested history of disrupting the father’s visitation rights. In addition, there was ample evidence that the mother was subverting the children’s love for their father. The mother produced no evidence of similar efforts on the part of the father. Thus, in contrast to the situation in Skolnick, the evidence indicated that the visitation problems were due *686entirely to the mother. In addition, the trial court considered the best interests of the children in making the decision it did, and, after a thorough review of the children’s circumstances, it determined that the children’s interests would best be served by a change in custody (see, Friederwitzer v Friederwitzer, supra, at 94; Matter of Nehra v Uhlar, supra).
The trial court did not award custody of Kendra to the defendant because it did not want to tell a 14-year-old girl where she had to live. The plaintiff contends that the children should not have been separated from each other. Although the courts usually avoid separating siblings in order to encourage close familial relationships (see, Matter of Ebert v Ebert, supra, at 703), when it is clear that the best interests of each child lies with separate parents, a split custody decree is proper (see, Matter of Estes v Estes, 112 AD2d 568, 569; Wurm v Wurm, 87 AD2d 590, 591, appeal dismissed 56 NY2d 886).
The defendant works full time, and most of the time his second wife would be home with the children. The plaintiff argues that this is tantamount to giving custody to a third person. However, it is clear that the defendant is intensely interested in his children and their upbringing. Although he lived in North Carolina, he kept in frequent, even daily, telephone communication with them. In addition, he flew the children to North Carolina as much as possible, despite the formidable obstacles the plaintiff posed. For example, she required that he fly to LaGuardia Airport rather than Newark to pick up the children and bring them back. Another time he flew to Newark to pick up the children for Thanksgiving vacation, but the plaintiff did not bring the children, and the defendant had to fly back to North Carolina without them. It is clear that the defendant is a concerned and loving parent and will provide direct care and guidance to the children (see, Jacobs v Jacobs, 117 AD2d 709, 711).
In contrast, the plaintiff also works, leaving the children in the hands of her mother, who was always making derogatory remarks about the defendant to the children. The plaintiff herself frequently complained in front of the children about the defendant’s alleged failure to give her enough money. One time the defendant came to the house to pick up the children and the plaintiff berated him in the driveway demanding money while the children were standing there. In addition, the plaintiff and the children reside in the maternal grandparents’ house, portions of which are leased to rent-paying tenants. All in all, the current living circumstances of the children can hardly be called conducive to their general physical *687and mental health and well-being. Indeed, whereas three years ago the children were well-behaved and doing well academically, today Kevin is barely average in school and Bryan has developed severe behavioral and learning problems, while Kendra is anxious and stressful.
Thus, the trial court herein clearly considered the best interests of the children after thoroughly reviewing their circumstances when it determined that their interests would best be served by a change in custody (see, Friederwitzer v Friederwitzer, supra; Matter of Nehra v Uhlar, supra).